DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-25 and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a introducer systems, devices and methods for heart valve reductions that includes the combination of recited limitations in claim 16. The art alone or in combination did not teach wherein an introducer catheter device comprising: a handle; and an elongate shaft coupled to the handle and extending therefrom, the shaft defining a lumen therethrough and a longitudinal axis, the shaft defining a first aperture in connection with the lumen, and comprising a movable deployment element configured for deploying an ancillary device from the first aperture at an angle relative to the longitudinal axis; wherein the shaft comprises a weeping balloon encapsulating a shaft portion comprising a digital camera. The closet prior art of record Scopton et al. (U.S. Patent Publication No. 2007/0293719 A1) fails to disclose the above limitations and would not be obvious to modify with the encapsulating weeping balloon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	 Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771